DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 19 must be shown or the features canceled from the claims.  There is no illustration of the process including the mold, axial slider(s) or radial sliders.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-18, Applicant claims “wherein the elastomer body is configured so as to be substantially undercut-free in an axial direction on axial end faces of the elastomer body, and wherein the elastomer body and the cage are configured so as to be substantially undercut-free in the region of the first fluid chamber recess and the second fluid chamber recess, at least in two predetermined, mutually opposite radial directions.”  Paragraph 15 of the specification states ““Configured so as to be undercut-free” means that there is no undercut during production of the elastomer body and/or in the unloaded state of the elastomer body.”  (Fig. 2, for example) However, it appears that the undercut-free state of the elastomer body either occurs when the mount is pressed into the flange – the loaded state. (Fig. 3, for example)  The elastomer body appears to have “undercut” areas when both loaded and unloaded.
Additionally, it is unclear how the elastomer body and the cage are configured so as to be substantially undercut-free in the region of the first fluid chamber recess and the second fluid chamber recess, at least in two predetermined, mutually opposite radial directions.  The disclosed cage and elastomer body appear to have multiple undercut areas.
Re claim 19, Applicant has not sufficiently disclosed how to execute the method so that one of ordinary skill in the art could produce the hydraulic mount without undue experimentation.  For example, Applicant does not disclose how or where the at least one axial slider or at least one pair of radial sliders would be inserted and withdrawn into the mold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (JP 2019060393).
Re claim 1, Kume discloses a hydraulic mount (36), comprising: an inner core (12); a cage (20) that surrounds the inner core; an elastomer body (16) that extends between the inner core and the cage, and the elastomer body elastically connects the inner core and the cage to each other; and an outer sleeve (14) that encloses the cage, wherein the elastomer body comprises a first circumferential fluid chamber recess (68) and a second circumferential fluid chamber recess (70), wherein the first fluid chamber recess and the second fluid chamber recess are each limited in a radially outwards direction by the outer sleeve to form a first fluid chamber and a second fluid chamber, wherein the elastomer body is configured so as to be substantially undercut-free in an axial direction on axial end faces of the elastomer body, and wherein the elastomer body and the cage are configured so as to be substantially undercut-free in the region of the first fluid chamber recess and the second fluid chamber recess, at least in two predetermined, mutually opposite radial directions. (Fig. 1, 15, 16)

Re claim 2, Kume discloses wherein the cage (20) has a first support ring (30) and a second support ring (32), wherein the first support ring is arranged on a first axial end section of the hydraulic mount, wherein the second support ring is arranged on a second axial end section of the hydraulic mount which is opposite the first axial end section, and wherein the first fluid chamber and the second fluid chamber are arranged between the first support ring and the second support ring in the axial direction. (Fig 1, 8)

Re claim 3, Kume discloses wherein the cage has two connecting webs (26, 28) that extend in the axial direction between the first support ring and the second support ring, and the connecting webs connect the first support ring and the second support ring, and wherein the two connecting webs are arranged at two diametrically opposed positions of the first support ring and of the second support ring transverse to the predetermined, mutually opposite radial directions.(Fig. 4)

Re claim 4, Kume discloses wherein the cage has an intermediate ring (34), which is arranged between the first support ring and the second support ring in the axial direction, and the intermediate ring is connected to the first support ring and the second support ring by way of the two connecting webs.(Fig. 1, 4, 5)

Re claims 5-8, Kume discloses wherein the first fluid chamber and the second fluid chamber are fluidically connected to each other by way of a fluid channel (72, 58, 59), and wherein the fluid channel is limited by the outer sleeve in the radially outwards direction.

Re claim 9, Kume discloses wherein the fluid channel (72, 58, 59) is formed at least partially on the cage, and at least partially on the first support ring, on the second support ring, on one or both connecting webs and/or on the intermediate ring.


Re claim 11, and 13 Kume discloses wherein the fluid channel is formed on the elastomer body between the first fluid chamber recess and the second fluid chamber recess, wherein the elastomer body has at least one lip (56, 57) projecting substantially radially outwards in the region of the fluid channel, which extends along a circumferential direction of the elastomer body. (Fig. 18)

Re claim 12, and 14, Kume discloses wherein the elastomer body (16) is supported radially from inside by the inner core (12) in the region of the fluid channel.

Re claim 15, Kume discloses wherein the elastomer body has a first membrane (40), a second membrane (42) and an intermediate section, wherein the first fluid chamber (68) is limited by the first membrane in an axially outwards direction, wherein the second fluid chamber (70) is limited by the second membrane in the axially outwards direction, and wherein the intermediate section is arranged between the first fluid chamber and the second fluid chamber in the axial direction. (Fig. 1)

Re claims 17 and 18, Kume discloses wherein the first membrane (40), the second membrane (42) and/or the intermediate section is/are configured as a support spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo, Siemer et al., Thorn and Molesworth teach similar hydralic mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657